     Case 3:20-cv-00110-DPM-JTR Document 11 Filed 05/29/20 Page 1 of 1



            IN THE UNITED ST ATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

JEREMY MICHAEL JOHNSTON
ADC #655364                                                    PLAINTIFF

v.                     No: 3:20-cv-110-DPM-JTR

STEVE FRANKS, Sheriff, Greene
County; BRENT COX, Director, Greene
County Detention Center; and GREENE
COUNTY JAIL                                                  DEFENDANTS

                                 ORDER
     1. The Court withdraws the reference.
     2. Johnston hasn't updated his address or filed a free-world in
forma pauperis application.    Doc. 7.   Instead, his mail is still being
returned undelivered.     Doc. 8-10. His complaint will therefore be
dismissed without prejudice.       LOCAL RULE     5.5(c)(2).   An in forma
pauperis appeal from this Order and accompanying Judgment would
not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.


                                                         y
                                         D .P. Marshall Jr.
                                         United States District Judge

                                                    I
